
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 451
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Ms. Clarke of New
			 York (for herself, Mr.
			 Conyers, Mr. Cummings,
			 Mr. Davis of Illinois,
			 Mr. Hinchey,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Ms. Jackson Lee of Texas,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mrs. Maloney,
			 Mr. Meeks,
			 Ms. Moore,
			 Ms. Norton,
			 Mr. Rangel,
			 Ms. Richardson,
			 Mr. Rush, Mr. Serrano, Ms.
			 Sewell, Mr. Towns,
			 Mr. Watt, and
			 Ms. Wilson of Florida) submitted the
			 following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Honoring Shirley Anita St. Hill Chisholm on
		  the 87th year of her birth.
	
	
		Whereas the Honorable Shirley Chisholm is recognized for
			 her unprecedented achievements during her lifetime as a public servant;
		Whereas Mrs. Chisholm, born in Brooklyn, New York,
			 received a Bachelor’s degree from Brooklyn College, a Masters degree in
			 elementary education from Columbia University, and an honorary Doctor of Laws
			 Degree from Smith College;
		Whereas Mrs. Chisholm was elected to the New York State
			 Legislature in 1964, and subsequently won New York’s 12th District
			 congressional seat in 1968, becoming the first African-American woman to be
			 elected to Congress;
		Whereas Mrs. Chisholm joined the Congressional Black
			 Caucus as a founding member in 1969;
		Whereas Mrs. Chisholm demonstrated great tenacity in first
			 achieving assignment, and then serving as a ranking member of the Education and
			 Labor Committee during her 14 years in Congress;
		Whereas in her determination to challenge the status quo,
			 even in the face of attempts against her life, she was the first
			 African-American woman to run for President in 1972;
		Whereas Mrs. Chisholm served as the Secretary of the House
			 Democratic Caucus during the 95th and 96th Congress;
		Whereas Mrs. Chisholm was a champion for women and
			 underserved communities throughout her entire career through the support of
			 legislation improving health care, education, and civil rights;
		Whereas Mrs. Chisholm was inducted into the Women’s Hall
			 of Fame in 1993, and continues to inspire entire generations of women to follow
			 her example as an unwavering spirit in the fight for social justice; and
		Whereas the life of Mrs. Chisholm demonstrates beyond
			 question her importance as one of the preeminent advocates for positive change
			 in United States history: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the unprecedented impact on the
			 pursuit of social equity for marginalized communities, underserved populations,
			 and above all disenfranchised women; and
			(2)honors and pays tribute to Mrs. Shirley
			 Anita St. Hill Chisholm, on the occasion of the 87th year of her birth, for a
			 lifetime of exemplary public service.
			
